Citation Nr: 0401087	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
August 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision from the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 40 percent rating for arthritis 
of the lumbar spine.  

The veteran's January 2002 statement raised an informal claim 
of entitlement to service connection for a left hand 
disability as secondary to a service-connected left humerus 
disability.  Although the veteran underwent a VA hand 
examination in March 2002, this informal claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.  Bruce v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

A new VA lumbar spine examination and medical opinion is 
necessary to determine the current severity of service-
connected arthritis of the lumbar spine, including possible 
rating under the criteria for intervertebral disc syndrome.  
The veteran's last VA spine examination in July 2001 took 
place over two years ago and did not provide a medical 
opinion as to the total duration of incapacitating episodes 
of intervertebral disc syndrome in the past twelve months, 
which data is needed to apply the new rating criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.17a, Diagnostic 
Code 5293 (2003) (effective from September 23, 2002).  A VA 
examination and medical opinion is necessary if the record 
does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  
Reexamination will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  
See 38 C.F.R. § 3.327 (2003); also see 38 U.S.C.A. § 5103A; 
38 C.F.R. § 4.2 (2003).  To constitute a useful and pertinent 
rating tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  A remand 
would allow the RO the opportunity to inform the veteran of 
the old rating criteria for intervertebral disc syndrome, 
which was in effect prior to September 23, 2002, and of the 
new rating criteria, which became effective September 23, 
2002, and if warranted, to rate service-connected arthritis 
of the lumbar spine under the more favorable of the old and 
new rating criteria.  See VAOPGCPREC 3-2000 (2000).  

A remand would also allow the RO to inform the veteran of 
applicable provisions of The Veterans Claims Assistance Act 
of 2000.  The VA shall notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West. 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA lumbar spine examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  

The VA lumbar spine examiner should take 
x-rays, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of service-
connected arthritis of the lumbar spine 
upon the veteran's ordinary activity, 
including employment; ii) whether 
service-connected arthritis of the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time; iii) loss of range 
of motion of the lumbar spine portrayed 
in terms of the degrees of additional 
range of motion loss due to pain on use 
or during flare-ups; iv) total duration 
of incapacitating episodes of 
intervertebral disc syndrome, which 
required treatment and bed rest 
prescribed by a physician, during the 
past twelve months; and v) if present in 
the lumbar spine, note ankylosis, sciatic 
neuropathy, muscle spasm, absent ankle 
jerk, other neurological findings, 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the VA lumbar spine examiner 
must be accompanied by a complete 
rationale.  DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1991).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 40 percent for 
arthritis of the lumbar spine based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



